Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 26 and 34 are withdrawn.

Specification
The disclosure is objected to because the connecting line and intersecting line should be included in the specification as “C” and “L” respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-24, 29, 31-32, and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford (US 6,564,642) in view of Chen et al. (CN 203981339U) and further in view of Casey et al. (US 2009/0194831 hereinafter “Casey”). 
Claims 17, 20-21, 23-24, 32, 40-41, and 43-44, Clifford discloses an assembly comprising: 
a differential pressure sensor package comprising a differential pressure sensor (Figs. 2 and 3, 210 is a sensor), a first hose coupling nozzle (Fig. 3, 216), and a second hose coupling nozzle (Fig. 3, 218), the first and second hose coupling nozzles forming pneumatic ports for receiving fluid pressure to be measured by the differential pressure sensor; and 
an adaptor device (Fig. 3, 310 and 212 form an adaptor device) that is configured to be connected to the differential sensor package (Fig. 3), the adaptor device comprising: 
a base body (Fig. 3, 310), the base body comprising a first reception (Fig. 3, 312) configured to receive the first hose coupling nozzle (Fig. 3) and a second reception (Fig. 3, 314) configured to receive the second hose coupling nozzle (Fig. 3), the first and second receptions each having a center (Fig. 3, each reception at 312 and 314 have a center), wherein the centers of the first and second receptions are spaced 
a first connecting nipple (Fig. 3, 116) for receiving a first hose, the first connecting nipple including a first muzzle opening (Fig. 3) and being attached to the base body (Fig. 3) and connected to the first reception by a first passage (Fig. 3); and 
a second connecting nipple (Fig. 3, 118) for receiving a second hose, the second connecting nipple including a second muzzle opening (Fig. 3) and being attached to the base body (Fig. 3) and connected to the second reception by a second passage (Fig. 3),
wherein the first and second muzzle openings each have a center (Fig. 3, openings of 116 and 118 each have a center), and 
wherein the centers of the first and second muzzle openings are spaced apart at a second distance (Fig. 3);
wherein the first and second connecting nipples have first and second longitudinal axes (Fig. 3), respectively,
wherein the first and second longitudinal nipples axes are straight (Fig. 3);
wherein the first and second receptions have first and second longitudinal reception axes (Fig. 3, receptions at 312 and 314 both have axes), respectively; 
wherein the first and second receptions have first and second longitudinal reception axes (Fig. 3, 312 and 314 have axes), respectively. 
Clifford does not expressly disclose a first plane and second plane that intersect each other by an angle between 45 degrees and 165 degrees to define the angle of the nipples relative to the reception; and

In the related field of pressure sensor housing, Casey teaches nipples (Fig. 10, 104 and 106) having an angle of at least 90 degrees relative to receptions (Fig. 10, the channels of 104 and 106 leads to 90 degree turn to the receptions).
It would have been obvious to one having ordinary skill in the art to have modified the nipples of Clifford to be angled 90 degrees relative to the receptions in order to have the advantage of a reliable and adaptable structure for different types of sensors as taught by Casey in [0027].
	In the related field of pressure sensor housing, Chen teaches centers of a first and a second muzzle openings having second distance longer than centers of a first and a second reception having a first distance by inclined nipples in a V-shape (Fig. 2, nipples at 3 are inclined by 20 degrees and converge towards the receptions).
	It would have been obvious to one having ordinary skill in the art to have modified the nipples of Clifford to include inclined nipples having centers of the muzzle openings being longer than the centers of the receptions and V-shaped nipple axes in order to have the advantage of shortening the total length of the sensor or increasing the bending strength of the tubes as taught by Chen in the third and fourth paragraph under the Summary of Invention.
Claim 18, Clifford, Chen, and Casey discloses the assembly according to claim 17, but does not expressly disclose the second distance is at least 30% longer than the first distance.

It would have been obvious to one having ordinary skill in the art to have modified Clifford in view of Chen and Casey to have a second distance at least 30% longer than the first distance, as the distance may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of connecting tubes at different distances, reduce bending of tubes connected to the openings of the nipples, and ease of connecting of tightly spaced tubing couplings. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Claim 19, Clifford, Chen, and Casey discloses the assembly according to claim 17, 
and Clifford further discloses the base body has an at least partially rectangular cuboid shape (Fig. 3, at 310 which has a partially rectangular cuboid shape) having a first cuboid face (Fig. 3, face of 310 where 116 and 118 extend from or the face at 310) and a second cuboid face (Fig. 3, face of 310 where 312 and 314 extend from), the second cuboid face being different from the first cuboid face (Fig. 3), 
wherein the first and second connecting nipples are arranged on the first cuboid face (Fig. 3), and 

Claim 22, Clifford, Chen, and Casey discloses the assembly according to claim 17, -8-and Clifford further discloses the first and second longitudinal reception axes extend parallel to one another (Fig. 3, at 312 and 314 extend parallel to one another).  
Claim 29, Clifford, Chen, and Casey discloses the assembly according to claim 17, and Clifford further discloses comprising at least one first fastening structure (Fig. 3, 310 is at least a fastening structure fastened to 212 to connected 310 to 210) for connecting the adaptor device to the differential pressure sensor package.  
Claim 31, Clifford, Chen, and Casey discloses the assembly according claim 19, -11- 4853-0252-6899.1Atty. Dkt. No. 022894-0127 
and Clifford further discloses wherein the first and second connecting nipples each comprise an attachment portion, the attachment portions being pipe portions (Fig. 3, pipe portions of 116 and 118 that extends from the indicated first cuboid face of 310 similar to the applicant’s invention of the pipe portions 41 and 51 shown in Fig. 3 that extends from the base body) extending along the first and second nipple axes (Fig. 3), respectively, and being attached to the first cuboid face of the base body (Fig. 3), and 
wherein the first and second nipple axes extend parallel to the first cuboid face (Fig. 3, 116 and 118 axes are parallel to the face at 310).  
Claim 37, Clifford, Chen, and Casey discloses the assembly according to claim 17, and Clifford further discloses the first and second passages are fluidly separated from one another (Fig. 3, passages 116 and 118 are fluidly separate).  
Claim 38, Clifford, Chen, and Casey discloses the assembly according to claim 17, but does not expressly disclose the first distance is smaller than 15 millimeters.
  While Clifford in view of Chen and Casey do not expressly disclose the first distance is smaller than 15 millimeters; the distance may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Clifford in view of Chen and Casey to have the first distance is smaller than 15 millimeters, as the distance may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of connecting tubes at different distances, reduce bending of tubes connected to the openings of the nipples, and ease of connecting of tightly spaced tubing couplings. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Claim 39, Clifford, Chen, and Casey discloses the assembly according to claim 17, and Clifford further discloses the first and second receptions have, on their depth, a sealing element (Fig. 3, 316 and 318) for forming a fluid tight connection with the first and second hose coupling nozzles.  
Claim 42, Clifford, Chen, and Casey discloses the assembly according to claim 24, and Clifford further discloses the first and second longitudinal reception axes extend parallel to one another (Fig. 3).

Claims 25, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford (US 6,564,642) in view of Chen (CN 203981339U) and Casey (US 2009/0194831) and further in view of Lafer et al. (US 6,308,736 hereinafter “Lafer”).
Claims 25, 27, and 33, Clifford, Chen, and Casey discloses the assembly according to claim 19, 
but do not expressly disclose the first and second connecting nipples are provided with an abutment, the abutment including at least one proximal face and at least one distal face, 
wherein the first and second longitudinal nipple axes intersect with the at least -10-4853-0252-6899.1Atty. Dkt. No. 022894-0127 one proximal and distal faces; and 
wherein the proximal and distal faces of the abutment extend parallel to a cuboid face of the rectangular cuboid shape, and 
wherein the at least one proximal face is arranged at a distance to said cuboid face such that a gap is formed between said cuboid face and the at least one proximal face; and
wherein the abutment is elongated in a direction of the second distance.  
In the related field of tubes connected to a pressure housing, Lafer teaches two tubes (Fig. 2, tubes 2) are provided with an abutment (Fig. 2, 17 is an abutment for two tubes 2), the abutment including at least one proximal face (Fig. 2, face of 17 that faces 11) and at least one distal face (Fig. 2, face of 17 that faces 19), 
wherein the first and second longitudinal axes of the tubes intersect with the at least -10-4853-0252-6899.1Atty. Dkt. No. 022894-0127one proximal and distal faces (Fig. 2); and 

wherein the at least one proximal face is arranged at a distance to said cuboid face such that a gap is formed between said cuboid face and the at least one proximal face (Fig. 2, gap between 17 and 11); and
wherein the abutment is elongated in a direction of a second distance (Fig. 2, 17 elongates away from 11 towards a second distance opposite of 11).
It would have been obvious to one having ordinary skill in the art to have modified the nipples of Clifford in view of Chen and Casey to include an abutment for two tubular portions in order to have the advantage of supporting inlet and outlet tubes through a pressure vessel and communicates with the interior of the pressure vessel as taught by Lafer in 2:43-51.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Clifford (US 6,564,642) in view of Chen (CN 203981339U) and Casey (US 2009/0194831) and further in view of Kim et al. (WO 2016035903A1 hereinafter “Kim”).
Clifford, Chen, and Casey discloses the assembly according to claim 17, and Clifford further discloses the base body defines a cavity (Fig. 3, cavity where 312 and 314 are located in) and wherein the first and second receptions are arranged in the cavity of the base body (Fig. 3), 

but does not expressly disclose the reception structure forming a sub-cavity and the sub-cavity configured to receive the differential pressure sensor package.
In the related field of differential pressure sensor, Kim teaches a cavity (Fig. 1, first chamber 11) with a sub-cavity (Fig. 1, second chamber 12) configured to receive a differential pressure sensor (Fig. 1, 30).
It would have been obvious to one having ordinary skill in the art to have modified the base body of Clifford in view of Chen and Casey to include a sub-cavity in order to have the advantage of measuring pressure by comparing the pressure measurement of two separate cavities as taught by Kim in paragraph 21 of the translated document that begins with “The housing 10 includes a body 20…of the exhaust system after treatment device can be measured.”.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Clifford (US 6,564,642) in view of Chen (CN 203981339U) and Casey (US 2009/0194831) and further in view of Meier et al. (US 7,757,553 hereinafter “Meier”).
Claim 30, Clifford and Chen discloses the assembly according to claim 29, but does not expressly disclose the at least one first fastening structure comprises at least one snap-in tongue, the snap-in tongue including a snap-in nose, or at least one through-hole through the base body.

It would have been obvious to one having ordinary skill in the art to have modified the base body of Clifford in view of Chen and Casey to include snap-in tongues with noses in order to have the advantage of flexibility and absorbing additional strain away from the housing as taught by Meier in 2:24-37.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered with respect to claims 17-34 and 37-44 but are moot because the new ground of rejection does not rely only the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and relies upon the prior art Casey that teaches at least two pressure ports which can be arranged parallel to a plane of the housing or perpendicular to the plane of the housing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679